Citation Nr: 1022227	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  03-25 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for a left knee disability.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to the service-connected 
left knee disability.

3.  Entitlement to service connection for residuals of a 
right little finger injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1983 to April 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO), in New 
Orleans, Louisiana, which granted service connection for a 
left knee disability and assigned an initial 10 percent 
disability rating.  The Veteran expressed disagreement with 
the assigned initial disability rating and perfected a 
substantive appeal.  The June 2002 rating decision also 
denied claims of service connection for a right knee 
disability and a right little finger disability which the 
Veteran is also appealing.

During the pendency of the appeal, the RO granted a temporary 
100 percent disability rating for the Veteran's left knee 
surgery and convalescence from May 19, 2004, to June 30, 
2004.  Following the surgery, the RO returned the rating to 
10 percent.

In March 2009, the Veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of this hearing is associated with 
the claims file.

This matter was previously before the Board in June 2009, at 
which time it was remanded for additional development.  It is 
now returned to the Board.

The Board notes that the Veteran's service treatment records 
show treatment for a right thumb injury in September 1983.  A 
July 2002 X-ray of the right hand found degenerative joint 
disease of the right first metacarpophalangeal joint and 
indicated this was possible traumatic arthritis.  At the 
October 2009 VA examination, the Veteran also claimed to have 
injured his right index finger in service.  The examiner 
diagnosed synovitis of the index finger.  The Board finds 
that these constitute implied claims for service connection 
for a right thumb disability and a right index finger 
disability which have yet to be adjudicated by the RO.  
Therefore, the Board is referring these claims to the RO for 
adjudication.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by 
crepitus, nearly full range of motion without pain, and X-ray 
evidence of moderate degenerative joint disease.

2.  A right knee disability was not discovered until many 
years after service and has not been linked by competent 
evidence to active service or to a service-connected 
disability.

3.  No right little finger disability was identified on 
physical examination or X-rays of the right hand.


CONCLUSION OF LAW

1.  The criteria for an initial disability rating higher than 
10 percent for instability of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5257 (2009).

2.  The criteria for the assignment of a separate 10 percent 
disability rating for arthritis of the left knee have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5003 (2009).

3.  The criteria for service connection for a right knee 
disability, to include as 


secondary to the service-connected left knee disability, have 
not been met.  38 U.S.C.A. § 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

4.  The criteria for service connection for residuals of a 
right little finger injury have not been met.  38 U.S.C.A. § 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2002, August 2003, February 
2005, May 2006, January 2009, and September 2009, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The RO also notified the Veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. 
Cir. 2007).

In this case, the Veteran was provided pertinent information 
in the above mentioned letters and other correspondence 
provided by the RO.  Specifically, VA informed the Veteran of 
the necessity of providing, on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the respective disability, and the effect that 
the worsening has on his employment and daily life.  The 
Veteran was informed that should an increase in disability be 
found, a disability rating would be determined by applying 
the relevant diagnostic codes; and examples of pertinent 
medical and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.  The 
Veteran was also provided notice of the applicable relevant 
diagnostic code provisions.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claims.  
Thus, the duties to notify and assist have been met.


Increased disability rating for left knee disability

In June 2002, the RO granted service connection for a left 
knee disability and assigned an initial 10 percent disability 
rating.  The Veteran appealed for a higher initial disability 
rating.  In December 2005, the RO granted a temporary 100 
percent disability rating for the Veteran's left knee surgery 
and convalescence from May 19, 2004, to June 30, 2004, and 
then returned the disability rating to 10 percent following 
the convalescence.  The Veteran claims that the 10 percent 
disability rating is insufficient to compensate him for the 
interference in his daily life caused by his left knee 
disability.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the Veteran's disability, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
Veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in 
determining the present level of a disability for any 
increased rating claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the Veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare 
up," such as during prolonged use, and assuming these 
factors are not already contemplated in the governing rating 
criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, a 
Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  In addition to these types of symptoms, 
other considerations include whether there is swelling, 
deformity or atrophy from disuse.  38 C.F.R. § 4.45.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2009).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
See 38 C.F.R. § 4.45.

The Veteran's left knee disability has been rated under 
Diagnostic Code 5257 for recurrent subluxation or lateral 
instability.  Under Diagnostic Code 5257, a 10 percent rating 
is warranted if there is recurrent subluxation or lateral 
instability resulting in a slight knee disability; a 20 
percent rating is warranted if there is recurrent subluxation 
or lateral instability resulting in a moderate knee 
disability; and 30 percent rating is warranted if there is 
recurrent subluxation or lateral instability resulting in a 
severe knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Knee disabilities can also be rated under Diagnostic Code 
5003 for degenerative arthritis.  Diagnostic Code 5003 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  According to DC 5003, when limitation of 
motion would be noncompensable, i.e., zero percent, under a 
limitation-of-motion code, but there is at least some 
limitation of motion, VA assigns a 10 percent rating for each 
major joint so affected, to be combined, not added. 
 Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Under Diagnostic Code 5260, a noncompensable rating is 
warranted if the knee has flexion limited to 60 degrees; 10 
percent rating is warranted if the knee has flexion limited 
to 45 degrees; a 20 percent rating is warranted if the knee 
has flexion limited to 30 degrees; and a 30 percent rating is 
warranted if the knee has flexion limited to 15 degrees.  

For VA compensation purposes, normal range of motion of the 
knee is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71a, Plate II (2009).  

Under Diagnostic Code 5261 for evaluation based on limitation 
of extension of the leg, a noncompensable rating is warranted 
if extension of the knee is limited to 5 degrees; a 
10 percent rating is warranted if extension of the knee is 
limited to 10 degrees; a 20 percent rating is warranted if 
extension of the knee is limited to 15 degrees; a 30 percent 
rating is warranted if extension of the knee is limited to 20 
degrees, a 40 percent rating is warranted if extension of the 
knee is limited to 30 degrees warrants; and a 50 percent 
rating is warranted if extension of the knee is limited to 45 
degrees.  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, respectively, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14. 
 VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 62 
Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. 
App. 259 (1994).  However, a separate rating must be based on 
additional disability.

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a Veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Codes 5260 
or 5261, but it must at least meet the criteria for a zero 
percent rating or there must be objective evidence of painful 
motion because, read together, Diagnostic Code 5003 and 38 
C.F.R. § 4.59 provide that painful motion due to degenerative 
arthritis, which is established by X-ray, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no actual limitation of motion.  See 
also Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

In VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 
(2007), VA's General Counsel held that separate ratings also 
may be assigned for limitation of flexion and extension of 
the same knee.

Applying these criteria to the facts of the case, the Board 
finds that the Veteran's left knee disability does not 
warrant a disability rating higher than 10 percent for 
instability but does warrant a separate 10 percent for 
arthritis.  The evidence that supports this conclusion is VA 
treatment records and five VA examinations dated May 2002, 
August 2002, August 2004, August 2008, and October 2009.

The May 2002 VA examination found that the Veteran had a 
normal gait with no palpable tenderness in his left knee.  
There was normal muscle strength and no atrophy in the left 
leg.  There was no crepitus or effusion.  The Veteran's left 
knee had full range of motion without pain.  He had a 
slightly positive anterior drawer sign on the left leg.  The 
examiner indicated status post left knee lateral meniscus 
tear and arthroscopy and some laxity of the left knee 
anterior cruciate ligaments.

The August 2002 VA examination found range of motion of the 
left knee from 0 degrees flexion to 150 degrees flexion.  The 
examiner found no medial or lateral laxity, no genu valgum or 
varum, and no patellar laxity.  The examiner found moderate 
patella crepitance.  A July 2002 X-ray showed mild 
degenerative joint disease of the left knee.

A January 2004 VA treatment record indicates that the Veteran 
reported increased pain, popping, and possible locking of the 
left knee.  The examiner indicated mild joint effusion, mild 
crepitus with popping on extension at 5 degrees flexion.  The 
examiner diagnosed degenerative joint disease of left knee 
with lateral meniscus possible tear and fraying of anterior 
cruciate ligament.  A February 2004 magnetic resonance 
imaging (MRI) study showed a parameniscal and intrameniscal 
cyst, osteophytic changes of the posteriomedial portion of 
the medial and lateral femoral condyles, a tear of the 
posterior horn and body of the medial meniscus, and  edema.  
In May 2004, the Veteran underwent left knee arthroscopy and 
debridement.  

The August 2004 VA examination found that the Veteran used a 
cane to ambulate.  The Veteran reported a lot of aching, 
weakness, and a tendency to give way of his left knee.  The 
examiner noted that the knee and patella were stable with 
negative drawer and McMurray's signs.  The examiner noted the 
range of motion of the left knee was from zero degrees 
extension to 120 degrees flexion.  The examiner noted 
crepitus and swelling in one quadrant.

The August 2008 VA examination found degenerative joint 
disease of the left knee.  The Veteran reported that he was 
able to stand for up to one hour and walk between a quarter 
mile and a mile.  The examiner noted an antalgic gait with 
poor propulsion.  The examiner indicated a range of motion of 
the left knee from zero degrees extension to 110 degrees 
flexion with pain at the end of the motion.  The examiner 
noted crepitus but no grinding, clicks, snaps or instability.  
The examiner noted a moderate effect on chores, shopping, and 
exercise but no effect on grooming, dressing, or traveling.

The October 2009 VA examination found degenerative joint 
disease of the left knee.  The Veteran was using a cane for 
walking and reported increased knee pain within the past 
year. The examiner found range of motion of the left knee 
from zero degrees of extension to 140 degrees of flexion with 
no objective evidence of pain.  The examiner indicated no 
additional limitation on repetitive motion but did indicate 
crepitus.  The examiner found no clicks, snaps, grinding, or 
instability.

The Veteran's condition does not warrant the higher 10 
percent rating for instability because the VA examiners 
indicated that the Veteran's left knee was stable at the 
August 2002, August 2004, August 2008, and October 2009 
examinations.  The only evidence of instability are the May 
2002 VA examination which found some laxity of the left knee 
anterior cruciate ligaments and the Veteran's reports at the 
August 2004 VA examination of a tendency of the left knee to 
give way, although the examiner found his left knee stable on 
examination.  The other examinations indicated at most mild 
to moderate crepitance.  Based on one finding of some laxity 
in the left knee and multiple findings of a stable left knee 
with mild to moderate crepitance, the record establishes 
lateral instability resulting in a slight knee disability.

The Veteran's condition does warrant a separate 10 percent 
disability rating for arthritis because there is X-ray 
evidence of degenerative joint disease and the Veteran has 
reported pain in the left knee.  As the Veteran's range of 
motion far exceeds even the noncompensable level under either 
Diagnostic Code 5260 or Diagnostic Code 5261 even after 
considering the DeLuca factors, the Veteran only would be 
entitled to the minimum 10 percent rating under Diagnostic 
Code 5003. 

Therefore based on evidence of mild crepitus, pain, nearly 
full range of motion, and X-ray evidence of degenerative 
joint disease, the Veteran's condition warrants the assigned 
10 percent disability rating for instability plus a separate 
10 percent disability rating for arthritis.  


Extra-schedular consideration

Finally, the Board finds that the Veteran's left knee 
disability does not warrant referral for extra-schedular 
consideration.  In exceptional cases where schedular ratings 
are found to be inadequate, consideration of an extra-
schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the Veteran's left knee disability.  
Accordingly, the claim will not be referred for extra-
schedular consideration 

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection for cardiovascular-renal disease, to 
include hypertension, and certain organic diseases of the 
nervous system may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439 (1995).

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat Veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the Veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  Equal weight is not accorded to 
each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.







Service Connection





Right Knee Disability

The Veteran claims that he has a right knee disability as a 
result of his service-connected left knee disability.  
However for the reasons and bases discussed below, the Board 
finds no basis on which to grant service connection.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a). For a showing of chronic disease 
in service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established or is legitimately 
questionable, then evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).

In addition, certain chronic diseases such as arthritis will 
be presumed to have been incurred in service if manifested to 
a compensable degree (of at least 10 percent) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2009).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection is also permissible on this secondary 
basis for disability that is proximately due to or the result 
of a service-connected condition.  See 38 C.F.R. § 3.310(a).  
This includes situations where a service-connected condition 
has chronically - meaning permanently - aggravated the 
disability in question, but compensation is limited to the 
degree of disability (and only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be:  (1) evidence confirming 
the Veteran has the currently claimed disability; (2) 
evidence of the service-connected disability; and (3) medical 
evidence establishing a nexus (i.e., link) between the 
service-connected disability and the currently claimed 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); .

As the Veteran's STRs show no treatment or diagnosis of a 
right knee disability, these records provide evidence against 
his claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  The 
Veteran's post-service medical records show he was first 
diagnosed with chondromalacia and arthritis of the right knee 
in 2002, 14 years after his separation from service.  This 
14-year lapse between the conclusion of his military service 
and the onset of his symptoms provides compelling evidence 
against his claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Additionally, the Veteran has failed to 
show continuity of symptomatology during the many years since 
service to otherwise support an in-service incurrence of his 
right knee disability. 

An August 2002 VA examination found marked chondromalacia or 
arthritis of the right patella.  The right knee had range of 
motion from 0 degrees extension to 130 degrees flexion.  The 
examiner found popping along the medial joint line and 
retropatellar crepitance.  The examiner opined that his right 
knee was not related to his left knee injury because he was 
able to complete three additional years of military service 
and many years in construction before his right knee problems 
developed.

An October 2009 VA examination found DJD of the right knee 
with a recent medial meniscus tear.  The examiner opined that 
the Veteran's right knee disability was not related to the 
service-connected left knee disability because the DJD was 
age-related.  The examiner further opined that neither the 
DJD nor the tear of the medial meniscus which occurred within 
the last year were related to overload from the injured left 
leg because medical literature disputes that an injured limb 
with normal extension produces an overload on the opposite 
limb.  Since the examiner based his opinion on a thorough 
review of the record, the Board finds that his opinion 
constitutes compelling evidence against the claim for service 
connection.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position).

As the Veteran has not submitted a favorable medical opinion 
and the VA medical opinions are against his claim, the Board 
is without a medical opinion to support a grant of service 
connection.  See Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); Watson v. Brown, 4 Vet. App. 309, 314 
(1993); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Such 
a medical opinion is necessary to grant service connection on 
a secondary basis.  But there is no medical nexus opinion of 
record indicating there is any correlation between his right 
knee disability and his already service-connected left knee 
disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998) 
and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like in Wallin, that competent medical 
nexus evidence is required to associate a secondary condition 
with a service-connected disability).

The Board has also considered the Veteran's lay statements.  
Although the Veteran may believe that his condition is 
related to his military service, he is only competent to 
testify to his symptoms as he lacks the medical expertise to 
render a medical diagnosis or medical opinion as to the 
etiology of his condition. See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  In this case, the Veteran's 
claims that his injured left knee has put a strain on his 
right knee over the years resulting in his current right knee 
condition is not supported by the medical opinions.

Because there is no evidence of a right knee injury in 
service or any evidence of symptoms for many years after 
service, there is no basis on which to grant service 
connection on a direct theory of in-service occurrence.  
Additionally as the October 2009 medical opinion disputes 
that the Veteran's right knee condition is secondary to his 
service-connected left knee disability and the Veteran has 
not submitted a medical opinion supporting his claim, the 
Board finds no basis on which to grant service connection on 
a theory of secondary causation.  For these reasons and 
bases, the Board finds that the preponderance of the evidence 
is against the Veteran's claim of entitlement to service 
connection for right knee disability, including as secondary 
to his service-connected left knee disability.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is 
denied.

II.	Service Connection for a Right Little Finger 
Disability

The Veteran claims that he injured his right little finger in 
service playing football.  However for the reasons and basis 
discussed below, the Board finds no basis on which to grant 
service connection.

The Veteran's right hand was X-rayed in July 2002 for his 
claimed little finger disability.  No abnormality of the 
little finger was detected.  The Veteran was examined again 
in October 2009.  An October 2009 X-ray also found no 
abnormality of the Veteran's little finger.  As no disability 
was discovered on either examination, the Veteran has not 
satisfied the first requirement of Hickson that he have a 
current disability.

Additionally, the Veteran's STRs also show no treatment or 
diagnosis of right little finger injury.  So these records 
provide evidence against his claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).  The Veteran has also not established 
continuity of symptomatology for the many years since 
service.

The Board notes that the July 2002 X-ray did show DJD of the 
right first metacarpophalangeal joint (thumb) and noted this 
as possible traumatic arthritis.  The Board also notes that 
the October 2009 VA examination found synovitis of the right 
index finger.  However, neither of these disabilities has 
been adjudicated, and therefore is not before the Board in 
this appeal.

The Board has also considered the Veteran's lay statements.  
Although the Veteran may believe that he has a right little 
finger condition related to his military service, he is only 
competent to testify to his symptoms as he lacks the medical 
expertise to render a medical diagnosis or medical opinion as 
to the etiology of his condition. See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  In this case, the Veteran's 
claims of an in-service injury and pain since service are not 
supported by the contemporaneous STRs or either VA medical 
examination.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for right little finger 
disability.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.






ORDER

The claim for a rating higher than 10 percent for instability 
of the left knee is denied, however, a separate 10 percent 
rating is assigned for arthritis, subject to the laws and 
regulations governing the payment of VA compensation.

The claim for service connection for a right knee disability 
is denied.

The claim for service connection for a right little finger 
disability is denied.



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


